Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Liu et al. (US 2016/0070265).
Regarding claim 1, Liu teaches a movable electronic device comprising: (see Liu at [0004] which discloses embodiments for providing improved approaches for controlling movable objects such as UAVs within an environment.)
a first image capturer configured to capture an image of an object which is moving, and generate position information according to the image; (see Liu at [0004] and at [0008] which discloses a plurality of different sensor types used to collect information regarding the surrounding environment and that the plurality of sensors can comprise a global positioning system (GPS) sensor, a vision sensor, or a proximity sensor; see Liu at [0038] which discloses that the vision sensors and proximity sensors provide first and second sensing data; see Liu at [0039] which discloses that the first and second sensing data each comprise at least one image having a plurality of pixels, each pixel of the plurality of pixels associated with a two-dimensional image coordinate and a depth value.  Liu at [0039] further discloses that the first and second sensing data can each comprise silhouette information for one or more objects in the environment; also see Liu at [0043] which discloses that the one or more vision sensors may comprise only one camera, and that alternatively, the one or more vision sensors can comprise two or more cameras.  Examiner maps the vision sensor or camera to the first image capturer.)
a second image capturer, receiving the position information, and configured to image the object according to the position information and generate time-of-flight sensing information; (see Liu at [0008] which discloses that a proximity sensor may comprise at least one of the following: a lidar sensor, an ultrasonic sensor, or a time-of-flight camera sensor; see Liu at [0075] which discloses relative distance information provided by an ultrasonic sensor, lidar, or time-of-flight camera.  Examiner notes that while lidar and a time-of-flight camera may be used to image an object, any one of the proximity sensors (i.e., ultrasonic sensor, lidar, or time-of-flight camera) may be used to generate time-of-flight sensing information.  Examiner maps either lidar or time-of-flight camera to the second image capturer.)
a processor, coupled to the first image capturer and the second image capturer, and configured to generate a control signal according to the position information and calculate depth information related to the object according to the time-of-flight sensing information; (see Liu at [0102] which discloses that the sensing data generated by the one or more proximity sensors can be provided as a pixel depth map, while depth information can be extracted from image data collected by the one or more vision sensors using techniques such as structure from motion, structured light, sheet of light, time-of-flight, or stereovision disparity mapping. In some embodiments, the first and second sensing data each comprise at least one image having a plurality of pixels, each pixel being associated with a 2D image coordinate (e.g., x and y coordinates), a depth value (e.g., distance between an environmental object corresponding to the pixel and the UAV and/or sensor), and/or a color value (e.g., a RGB color value).  Such images may be referred to herein as depth images.  See Liu at [0177] which discloses that the sensing module can be operatively coupled to a processing unit 1204 having a plurality of processors.  See Liu at [0178] which discloses that the processing unit 1204 can be configured to execute instructions causing one or more processors of the processing unit 1204 to analyze sensing data produced by the sensing module.  See Liu at [0179] which discloses that the processing unit 1204 can be operatively coupled to a control module 1208 configured to control a state of the movable object.)
and a light source generator coupled to the processor and generating a light beam on the object according to the control signal (see Liu at [0160] which discloses that the payload can be configured to perform an operation or function, also known as a functional payload and that alternatively or in combination, the payload can include one or more emitters for providing signals to one or more targets and that any suitable emitter can be used, such as an illumination source or a sound source.  See Liu, at [0169] in conjunction with Fig. 11, which discloses that the moveable object 1100 includes a payload 1104.  Also, see Liu at [0179] which discloses that the processing unit 1204 can be operatively coupled to the control module 1208 and that alternatively or in combination, the control module 1208 can control one or more of a state of a carrier, payload, or sensing module.  Examiner maps one of the one or more emitters or illumination source to the light source generator.  Examiner maps a signal of the signals to the one or more targets to the light beam on the object.)
Regarding claim 2, Liu teaches the movable electronic device according to claim 1, wherein the light source generator further comprises: a rotating platform coupled to the processor to be controlled by the control signal; and a light emitter disposed on the rotating platform, wherein the processor controls the rotating platform to perform a periodical rotation through the control signal, and causes the light emitter to be oriented in a direction indicated by the position information to generate the light beam on the object (see Liu at [0162] which discloses that the carrier can include a suitable mounting structure (e.g., a gimbal platform) capable of stabilizing and/or directing the movement of the payload; Liu at [0162] further discloses that the carrier can be adapted to control the state of the payload ( e.g., position and/or orientation) relative to the movable object. For example, the carrier can be configured to move relative to the movable object (e.g., with respect to one, two, or three degrees of translation and/or one, two, or three degrees of rotation) such that the payload maintains its position and/or orientation relative to a suitable reference frame regardless of the movement of the movable object.  As was previously pointed out by the Examiner, Liu at [0160] discloses that the payload may include an emitter which may be used as an illumination source.  Examiner notes that Liu’s gimbal platform may be used as a platform for directing the movement of the recited light emitter by way of control from the processing unit coupled to its control module.)
Regarding claim 5, Liu teaches the movable electronic device according to claim 1, wherein relative positions of the first image capturer and the second image capturer are fixed, and the first image capturer and the second image capturer are oriented in a same direction to image the object (see Liu at [0096] which discloses that the relative position and orientation of the lidar sensor and vision sensor are fixed when N number of measurements are taken, since R and t are constant for an environmental object determined to be at a distance from the UAV.)
Regarding claim 6, Liu teaches the movable electronic device according to claim 1, wherein the second image capturer is further configured to emit an electromagnetic wave signal to the object, wherein the electromagnetic wave signal is reflected by the object to generate a reflected electromagnetic wave signal, and the second image capturer receives the reflected electromagnetic wave signal and generates the time-of-flight sensing information through calculating a time of flight of the reflected electromagnetic wave signal (see Liu at [0017] which discloses that a proximity sensor may comprise at least one of the following:  a lidar sensor, an ultrasonic sensor, or a time-of-flight camera sensor; Examiner notes that either a lidar sensor or a time-of-flight camera sensor may be mapped to the second image capturer since either sensor emits an electromagnetic wave signal and receives a reflected electromagnetic wave signal from the object to calculate a time of flight.)
Regarding claim 7, Liu teaches the movable electronic device according to claim 1, wherein the first image capturer is a color sensor, (see Liu at [0039] which discloses that the first and second sensing data each comprise at least one image having a plurality of pixels, each pixel of the plurality of pixels associated with a two-dimensional image coordinate and a depth value, and that each pixel of the plurality of pixels can be associated with a color value.; see Liu at [0104] which discloses that vision sensors can produce relatively high resolution color images.)
and the second image capturer is a time-of-flight sensor (see Liu at [0017] which discloses that a proximity sensor may comprise a time-of-flight camera.)
Regarding claim 8, Liu teaches the movable electronic device according to claim 1, wherein before the first image capturer captures the image of the object which is moving, the processor performs a calibration operation on the first image capturer and the second image capturer in advance (see Liu at [0094] which discloses that sensor calibration can be performed using any suitable technique, and can be performed prior to operation of the UAV (offline calibration) or during operation of the UAV (online calibration) and that in some embodiments, sensor calibration involves determining extrinsic parameters for the sensors 302, such as the spatial relationships (e.g., relative position and orientation) between each of the sensors 302.   Examiner notes that as was previously pointed out by Liu at [0017], the plurality of sensors may comprise the vision sensor and a proximity sensor (lidar or time-of-flight camera), which are mapped to the first and second image capturers, respectively.)
Regarding claim 9, Liu teaches the movable electronic device according to claim 8, wherein the movable electronic device performs a capturing operation on a calibration image through the first image capturer and the second image capturer, and the processor calibrates coordinate transformation relations between the first image capturer and the second image capturer according to captured results from the first image capturer and the second image capturer (see Liu at [0094] which discloses that the sensing data from each sensor can be combined by converting all the sensing data into a single coordinate system 304, and that for example, sensing data provided relative to a local coordinate system may be converted into a global coordinate system, or vice-versa.  Examiner maps the sensing data to the calibration image.  Liu at [0094] further discloses that the coordinate system conversion 304 can be accomplished based on sensor calibration data 306.  Examiner maps the coordinate system conversion to the recited coordinate transformation.)
Claims 10-11 and 14-18 are directed toward a method that performs the steps recited in the system of claims 1-2 and 5-9.  The cited portions of Liu used in the rejections of claims 1-2 and 5-9 teach the limitations recited in claims 10-11 and 14-18.  Therefore, claims 10-11 and 14-18 are rejected under the same rationale used in the rejections of claims 1-2 and 5-9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0070265) in view of Becker et al. (US 2020/0249357).
Regarding claim 3, Liu teaches the movable electronic device according to claim 2, wherein the rotating platform causes the light emitter (see Liu at [0160] which discloses that the payload can be configured to perform an operation or function, also known as a functional payload and that alternatively or in combination, the payload can include one or more emitters for providing signals to one or more targets and that any suitable emitter can be used, such as an illumination source or a sound source.  Also, see Liu at [0162] which discloses that the carrier can include a suitable mounting structure (e.g., a gimbal platform) capable of stabilizing and/or directing the movement of the payload.)
Liu does not expressly disclose to generate a linear light beam or a single-dot shaped light beam on the object according to the control signal which in a related art Becker teaches (see Becker at [0042] which discloses that the emitted light beam 130 is a coherent light beam such as a laser beam and that the emitted light beam 130 is amplitude or intensity modulated, for example, with a sinusoidal waveform or with a rectangular waveform.  Becker at [0042] further discloses that the reflected light beam 132 is reflected from the environment by an object 134.  Examiner notes that the amplitude or intensity modulation corresponds to the control signal.  Examiner maps the coherent light beam to the linear light beam.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to generate a linear light beam or a single-dot shaped light beam on the object according to the control signal, as taught by Becker.  
One would have been motivated to make such a modification to provide for a method and implementation of a measuring head of a time-of-flight scanner for optically scanning and measuring the environment, as suggested by Becker at [0040-0042].  
Claim 12 is directed toward a method that performs the steps recited in the system of claim 3.  The cited portions of Liu and Becker used in the rejection of claim 3 teach the limitations recited in claim 12.  Therefore, claim 12 is rejected under the same rationale used in the rejections of claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0070265) in view of Gao et al. (US 2020/0355803).
Regarding claim 4, Liu teaches the movable electronic device according to claim 2 (see Liu at [0004] which discloses embodiments for providing improved approaches for controlling movable objects such as UAVs within an environment.)
Liu does not expressly disclose wherein the light emitter is a vertical cavity surface emitting laser which in a related art Gao teaches (see Gao at [0042] that the light source may include a vertical-cavity surface-emitting laser (VCSEL).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu wherein the light emitter is a vertical cavity surface emitting laser, as taught by Gao.  
One would have been motivated to make such a modification to provide for a suitable type of laser, as suggested by Gao at [0042].  
Claim 13 is directed toward a method that performs the steps recited in the system of claim 4.  The cited portions of Liu and Gao used in the rejection of claim 4 teach the limitations recited in claim 13.  Therefore, claim 13 is rejected under the same rationale used in the rejections of claim 4.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661